 
 
I 
108th CONGRESS
2d Session
H. R. 5263 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. King of New York introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 to require that, in order to determine that a democratically elected government in Cuba exists, the government extradite to the United States convicted felon William Morales and all other individuals who are living in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States. 
 
 
1.Amendment to Libertad ActSection 206 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6066) is amended— 
(1)in paragraph (5), by striking and after the semicolon; 
(2)in paragraph (6), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(7)has proven its respect for the democratic rule of law by ceasing to provide a safe harbor to individuals who have been legally indicted or convicted of serious criminal offenses, including convicted felon William Morales, and all other individuals who have fled from the United States to Cuba for the sole purpose of avoiding prosecution or confinement for serious criminal offenses committed in the United States.. 
 
